Lumpkin, P. J.
This being an action for land on the trial of which there was but a single question at issue, viz., whether or not the premises in dispute were included in a tract which the plaintiff had *268by deed conveyed to the defendant’s grantors; and the positive testimony of an expert witness who had surveyed this tract of land and was familiar with the boundaries thereof being that the description in that deed covered the parcel in question, and this testimony being uncontradicted save by the mere opinion of a witness not an expert, which was itself inconsistent with physical facts testified to by him, the verdict in the plaintiff’s favor should have been set aside'.
Submitted October 13,
Decided November 14, 1899.
Complaint for land. Before Judge' Hart. Laurens superior court. January term, 1899.
Chappell & Baker, for plaintiff in error.
Howard & Armistead, contra.

Judgment reversed.


All the Justices concurring.